ORDER

The Court having considered the Petition for Reinstatement of Jonathan Seth Shurberg and the response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 31st day of October, 2013
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED, and the petitioner Jonathan Seth Shurberg is hereby, reinstated by this Court to the practice of law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Jonathan Seth Shurberg on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.